

115 S1396 IS: Active Duty Voluntary Acquisition of Necessary Credentials for Employment Act
U.S. Senate
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1396IN THE SENATE OF THE UNITED STATESJune 21, 2017Ms. Warren (for herself, Mr. Cornyn, Ms. Duckworth, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require that certain standards for commercial driver’s licenses applicable to former members of
			 the armed services or reserves also apply to current members of the armed
			 services or reserves.
	
 1.Short titleThis Act may be cited as the Active Duty Voluntary Acquisition of Necessary Credentials for Employment Act or the ADVANCE Act. 2.Commercial driver’s license standards for servicemembers and veteransSection 31305(d) of title 49, United States Code, is amended—
 (1)in the subsection heading, by striking Veteran operators and inserting operators who are members of the armed forces, reservists, or veterans; (2)in paragraph (1)(B), by striking subparagraph (A) during, at least, and inserting “subparagraph (A)—
				
 (i)while serving in the armed forces or reserve components; and (ii)during; and
 (3)in paragraph (2)(B), by inserting current or before former each place the term appears.